            Case 1:20-mc-91368-DJC Document 10 Filed 12/23/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )     M.B.D. Case No. 20-MC-91368
                                                )
NEAL GRUBERT,                                   )
        Defendant                               )

                     ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

                                     December ______
                                                23 , 2020

       Upon consideration of the government’s motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.       The defendant has been charged by criminal complaint in United States v. Neal

Grubert, No. 20-MJ-4157-DHH. The parties have been engaged in preliminary discussions

regarding the possible resolution of this matter that might result in an agreed disposition and

obviate the need for an indictment, but the progression of those discussions depends largely on

counsel’s ability to confer extensively and privately with her client, which is significantly impacted

by the limitations on in-person interaction triggered by the current public health crisis, especially

considering that the defendant is currently housed at Wyatt.

       2.       Such an agreement, in conjunction with a pre-indictment plea, may work to the

defendant’s benefit or assist the government’s ongoing investigation. If indicted for the offense

currently charged against him by complaint, the defendant faces a 15 year mandatory minimum

sentence.

       3.       Accordingly, the ends of justice served by granting the requested continuance, and

excluding the time period from December 4, 2020 through and including January 22, 2021 from the

speedy trial clock, outweigh the best interests of the public and the defendant in a speedy trial
            Case 1:20-mc-91368-DJC Document 10 Filed 12/23/20 Page 2 of 2




pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and

5(c)(1)(A)of the Plan for Prompt Disposition of Criminal Cases for the United States District

Court for the District of Massachusetts (effective December 2008).

       4.       Accordingly, the Court hereby grants the government’s assented-to motion and

ORDERS that, pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B)

and 5(c)(1)(A) of the Plan for Prompt Disposition of Criminal Cases, (1) the date on which an

indictment or information must be filed is continued to January 22, 2021; and (2) the period from

December 4, 2020 through and including January 22, 2021 is excluded from the speedy trial clock and

from the time within which an indictment or information must be filed.


                                      __________________________________
                                      HONORABLE DENISE J. CASPER
                                      UNITED STATES DISTRICT JUDGE




                                                 2
